Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered July 8, 1971 on resentence nunc pro tumo as *939of June 12,1959, upon a conviction (in the former County Court, Kings County) of manslaughter in the first degree, upon a plea of guilty, sentencing him to a prison term of 20 to 30 years. Judgment of resentence reversed, on the law, and case remanded to the Criminal Term for further resentencing. In our opinion, when defendant challenged the constitutionality of his prior felony convictions, dining resentencing, the court should have directed a hearing rather than require that the matter he raised on new papers (People v. Wilkins, 34 A D 2d 632, affd. 28 N Y 2d 213). Hopkins, Acting P. J., Munder, Martuscello, Gulotta and Christ, JJ., concur.